UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4870 General New York Municipal Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 05/31/09 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 24 Notes to Financial Statements FOR MORE INFORMATION Back Cover General New York Municipal Money Market Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for General New York Municipal Money Market Fund, covering the six-month period from December 1, 2008, through May 31, 2009. While most financial markets went on a wild ride during the funds reporting period, money market yields generally moved in one direction  down  trending alongside short-term interest rates to historical lows. The Federal Reserve Boards target of 0% to 0.25% for the overnight federal funds rate along with historic levels of demand for cash have served as anchors for money market yields in a domestic economy that has struggled with a 6.3% annualized contraction over the fourth quarter of 2008 and a 5.7% revised estimate of economic contraction during the first quarter of 2009. The stock and bond markets enormous swings have caused investors to wonder if the markets are forecasting sustainable economic improvement, or could this be a bear market rally where securities reach such depressed levels that even the slightest hint of good news lifts prices.We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate an important feature of many rallies  when they snap back, the rebounds are often quick and sharp, potentially leaving investors on the sidelines. Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy while still being considerate of your current liquid asset needs. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation June 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2008, through May 31, 2009, as provided by Joseph Irace, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended May 31, 2009, General New York Municipal Money Market Funds Class A and Class B shares produced annualized yields of 0.60% and 0.19%, respectively.Taking into account the effects of compounding, the funds Class A and Class B shares produced annualized effective yields of 0.60% and 0.19%, respectively. 1 Yields of tax-exempt money market instruments declined to historically low levels during the reporting period as the Federal Reserve Board (the Fed) slashed short-term interest rates to combat a faltering U.S. economy and an ongoing financial crisis. The Funds Investment Approach The fund seeks to maximize current income exempt from federal, New York state and NewYork city personal income taxes, to the extent consistent with the preservation of capital and the maintenance of liquidity. In pursuing this objective, we employ two primary strategies. First, we normally attempt to add value by constructing a diverse portfolio of high-quality, municipal money market instruments that provide income exempt from federal, New York state and New York city personal income taxes. Second, we actively manage the funds average maturity based on our anticipation of supply-and-demand changes in New Yorks short-term municipal marketplace. For example, if we expect an increase in short-term supply, we may decrease the average maturity of the fund, which could enable us to take advantage of opportunities when short-term supply increases. Yields generally tend to rise when there is an increase in new-issue supply competing for investor interest. New securities, which are generally issued with maturities in the one-year range, may in turn lengthen the funds average maturity if purchased. If we anticipate limited new-issue supply, we may then look to extend the funds average maturity to main- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) tain then-current yields for as long as we believe practical. In addition, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Money Market Yields Plunged During the Downturn By the time the reporting period began, economic conditions had deteriorated sharply as a result of weakness in housing markets, rising unemployment and declining consumer confidence, plunging the U.S. economy into its longest and most severe recession since the 1930s. In response, the Fed implemented several reductions in the overnight federal funds rate, and the reporting period began with a federal funds rate of just 1%. In addition, a credit crisis escalated into a full-blown global financial crisis in the wake of the bankruptcy of investment bank Lehman Brothers and the failures of other major financial institutions in September 2008. Dealers and insurers of municipal money market instruments also were punished by severe investment losses and lack of investor confidence. These developments caused dislocations among short-term money market instruments, including tax-exempt variable rate demand notes (VRDNs), and a surge in redemptions from some funds. In an effort to shore up investor confidence, the U.S. Department of the Treasury initiated several remedial measures, including the Temporary Guarantee Program for Money Market Funds.These measures calmed investors to a degree, and yields among VRDNs returned to normalized levels during the reporting period. On March 31, the U.S. government announced a further extension of theTemporary Guarantee Program for Money Market Funds until September 18, 2009. After the start of the reporting period, the Fed continued its attempts to restore stability to the credit markets with massive injections of liquidity and an additional rate cut, which drove the Feds target range for the federal funds rate to a record low of between 0% and 0.25% by the end of 2008.As a result, money market yields fell to historically low levels. The financial crisis and economic downturn put severe pressure on the fiscal conditions of many states and municipalities, which faced weak housing markets, rising unemployment, reduced tax collections and 4 intensifying demands on social services programs. Both the state and city of New York were particularly hard-hit by job losses among its residents who worked in the financial services industry. Amid Turmoil, a Focus on Quality and Liquidity We focused throughout the reporting period on direct-obligation, high-quality municipal securities that have been independently approved for the fund by our credit analysts. We generally avoided money market instruments from NewYork issuers that we regarded as vulnerable to the states budget problems, instead favoring those backed by pledged tax appropriations, stable revenue streams or private endowments. We set the funds weighted average maturity in a range that was shorter than industry averages in case of unexpected liquidity needs. However, yield differences have remained relatively narrow along the markets maturity range, so this conservative positioning did not detract materially from the funds performance. Preserving Capital Is Our Priority Investors risk-averse attitudes have created a bifurcated market.Yields of instruments from issuers with questionable credit profiles generally have been higher than yields from issuers who are relatively insulated from the downturn. Nonetheless, we believe the prudent course is to refrain from chasing higher yields, instead maintaining a conservative credit selection strategy with an emphasis on preservation of capital and liquidity. June 15, 2009 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes for non-NewYork residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided for the funds Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to a voluntary undertaking that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds Class B shares would have produced an annualized and annualized effective yields of 0.17%. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in General New York Municipal Money Market Fund from December 1, 2008 to May 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2009 Class A Class B Expenses paid per $1,000  $ 3.30 $ 5.39 Ending value (after expenses) $1,003.00 $1,000.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2009 Class A Class B Expenses paid per $1,000  $ 3.33 $ 5.44 Ending value (after expenses) $1,021.64 $1,019.55  Expenses are equal to the funds annualized expense ratio of .66% for Class A and 1.08% for Class B, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2009 (Unaudited) Short-Term Coupon Maturity Principal Investments99.0% Rate (%) Date Amount ($) Value ($) New York97.6% Albany County Airport Authority, Airport Revenue, Refunding (LOC; Bank of America) 0.52 6/7/09 5,100,000 a 5,100,000 Albany Industrial Development Agency, Civic Facility Revenue (Albany College of Pharmacy Project) (LOC; TD Bank) 0.28 6/7/09 1,300,000 a 1,300,000 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Key Bank) 1.90 6/7/09 4,955,000 a 4,955,000 Albany Industrial Development Agency, Civic Facility Revenue (Renaissance Corporation of Albany Project) (LOC; M&T Bank) 0.57 6/7/09 3,055,000 a 3,055,000 Albany Industrial Development Agency, Civic Facility Revenue, Refunding (Albany Institute of History and Art Project) (LOC; Key Bank) 2.57 6/7/09 2,075,000 a 2,075,000 Albany Industrial Development Agency, IDR (Davies Office Refurbishing, Inc. Project) (LOC; HSBC Bank USA) 0.72 6/7/09 2,080,000 a 2,080,000 Albany Industrial Development Agency, IDR (Davies Office Refurbishing, Inc. Project) (LOC; HSBC Bank USA) 0.72 6/7/09 1,120,000 a 1,120,000 Amherst Industrial Development Agency, Multi-Mode Civic Facility Revenue (Daemen College Project) (LOC; Wachovia Bank) 0.37 6/7/09 7,900,000 a 7,900,000 Auburn Industrial Development Authority, IDR (Fat Tire LLC Project) (LOC; Key Bank) 2.60 6/7/09 1,350,000 a 1,350,000 Avoca Central School District, GO Notes, BAN 3.00 6/26/09 6,151,264 6,154,769 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Babylon Industrial Development Agency, IDR (J. DAddario and Company, Inc. Project) (LOC; Bank of America) 0.70 6/7/09 1,800,000 a 1,800,000 Babylon Industrial Development Agency, RRR, Refunding (Ogden Martin Systems of Babylon, Inc. Project) (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 2.00 6/7/09 4,600,000 a 4,600,000 Clinton County Industrial Development Agency, Civic Facility Revenue (Champlain Valley Physicians Hospital Medical Center Project) (Insured; Radian Group and Liquidity Facility; Key Bank) 1.90 6/7/09 9,500,000 a 9,500,000 Clinton County Industrial Development Agency, Civic Facility Revenue (Champlain Valley Physicians Hospital Medical Center Project) (LOC; Key Bank) 1.90 6/7/09 2,000,000 a 2,000,000 East Hampton, GO Notes, BAN 2.00 6/4/09 2,309,000 2,309,037 East Irondequoit Central School District, GO Notes, BAN 2.50 6/18/09 2,590,000 2,590,709 Erie County Industrial Development Agency, Civic Facility Revenue (Hauptman-Woodward Project) (LOC; Key Bank) 2.10 6/7/09 2,145,000 a 2,145,000 Erie County Industrial Development Agency, Civic Facility Revenue (People Inc. Project) (LOC; Key Bank) 2.10 6/7/09 2,085,000 a 2,085,000 Erie County Industrial Development Agency, IDR (Hydro-Air Components Inc. Project) (LOC; HSBC Bank USA) 0.52 6/7/09 4,300,000 a 4,300,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Erie County Industrial Development Agency, IDR (Luminescent Systems, Inc. Project) (LOC; HSBC Bank USA) 0.52 6/7/09 6,000,000 a 6,000,000 Erie County Industrial Development Agency, Multi-Mode Civic Facility Revenue (United Cerebral Palsy Association of Western New York, Inc. Project) (LOC; Key Bank) 2.20 6/7/09 3,680,000 a 3,680,000 Glen Cove Housing Authority, Senior Living Facility Revenue (The Mayfair at Glen Cove) (Liquidity Facility; Goldman Sachs Group and LOC; Goldman Sachs Group) 0.40 6/7/09 7,550,000 a,b 7,550,000 Gloversville City School District, GO Notes, BAN 3.00 9/11/09 9,000,000 9,017,203 Hamburg Central School District, GO Notes, BAN 3.35 7/2/09 4,600,000 4,604,278 Hancock Central School District, GO Notes, BAN 2.75 6/26/09 5,856,000 5,858,355 Hempstead Industrial Development Agency, IDR (FCD Lynbrook LLC Facility) (Liquidity Facility; Goldman Sachs Group and LOC; Goldman Sachs Group) 0.40 6/7/09 6,000,000 a,b 6,000,000 Hempstead Industrial Development Agency, IDR, Refunding (Trigen-Nassau Energy Corporation) (LOC; Societe Generale) 0.37 6/7/09 5,200,000 a 5,200,000 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue (LOC; Citibank NA and Liquidity Facility; Citibank NA) 0.63 6/7/09 6,000,000 a,b 6,000,000 Laurens Central School District, GO Notes, BAN 2.10 6/25/09 2,000,000 2,000,129 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Long Island Power Authority, Electric System General Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.00 6/7/09 8,300,000 a 8,300,000 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.00 6/7/09 42,000,000 a 42,000,000 Metropolitan Transportation Authority, Transportation Revenue (LOC; Fortis Bank) 0.70 6/7/09 19,000,000 a 19,000,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Heritage Christian Home Project) (LOC; Key Bank) 2.40 6/7/09 1,985,000 a 1,985,000 Monroe County Industrial Development Agency, IDR (Jamestown Container of Rochester Inc. Facility) (LOC; HSBC Bank USA) 0.60 6/1/09 245,000 a 245,000 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC Robert Weslayan College Project) (LOC; M&T Bank) 0.57 6/7/09 2,700,000 a 2,700,000 Naples Central School District, GO Notes, BAN 2.25 6/16/09 2,500,000 2,500,352 Nassau County Industrial Development Agency, Civic Facility Revenue (North Shore Hebrew Academy High School Project) (LOC; Comerica Bank) 0.54 6/7/09 7,250,000 a 7,250,000 Nassau County Industrial Development Agency, Revenue (Rockville Centre Housing Project) (LOC; M&T Bank) 0.49 6/7/09 9,000,000 a 9,000,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Nassau Health Care Corporation, Revenue (Nassau County Guaranteed) (LOC; Wachovia Bank) 0.45 8/28/09 4,400,000 4,400,000 New York City, GO Notes (LOC; Bank of America) 0.35 6/7/09 29,000,000 a 29,000,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; JPMorgan Chase Bank) 0.35 6/7/09 5,000,000 a 5,000,000 New York City Housing Development Corporation, Residential Revenue (Queens College Residences) (LOC; RBS Citizens NA) 3.15 6/7/09 4,600,000 a 4,600,000 New York City Industrial Development Agency, Civic Facility Revenue (A Very Special Place, Inc. Project) (LOC; HSBC Bank USA) 0.52 6/7/09 5,185,000 a 5,185,000 New York City Industrial Development Agency, Civic Facility Revenue (Columbia Grammar and Preparatory School Project) (LOC; Allied Irish Banks) 1.35 6/7/09 7,750,000 a 7,750,000 New York City Industrial Development Agency, Civic Facility Revenue (French Institute-Alliance Francaise de New YorkFederation of French Alliances in the United States Project) (LOC; M&T Bank) 0.59 6/7/09 3,570,000 a 3,570,000 New York City Industrial Development Agency, Civic Facility Revenue (Heart Share Human Services of New York, Roman Catholic Diocese of Brooklyn Project) (LOC; HSBC Bank USA) 0.52 6/7/09 7,175,000 a 7,175,000 New York City Industrial Development Agency, Civic Facility Revenue (Mercy College Project) (LOC; Key Bank) 1.20 6/7/09 4,175,000 a 4,175,000 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City Industrial Development Agency, Civic Facility Revenue (New York Psychotherapy Project) (LOC; JPMorgan Chase Bank) 0.34 6/7/09 3,000,000 a 3,000,000 New York City Industrial Development Agency, Civic Facility Revenue (The Convent of the Sacred Heart School of New York Project) (LOC; Wachovia Bank) 0.31 6/7/09 950,000 a 950,000 New York City Industrial Development Agency, IDR (Allway Tools Inc. Additional Project) (LOC; Citibank NA) 0.74 6/7/09 1,720,000 a 1,720,000 New York City Industrial Development Agency, IDR (Gary Plastic Packaging Corporation Project) (LOC; JPMorgan Chase Bank) 0.59 6/7/09 3,400,000 a 3,400,000 New York City Industrial Development Agency, IDR (Linear Lighting Corporation Project) (LOC; M&T Bank) 2.75 6/7/09 1,000,000 a 1,000,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (Prerefunded) 6.00 8/15/09 3,100,000 c 3,166,532 New York State Dormitory Authority, Revenue (Barnard College) (LOC; RBS Citizens NA) 3.15 6/7/09 10,000,000 a 10,000,000 New York State Dormitory Authority, Revenue (Mount Saint Mary College) (LOC; JPMorgan Chase Bank) 0.42 6/7/09 10,390,000 a 10,390,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital, Inc.) (LOC; JPMorgan Chase Bank) 0.37 6/7/09 4,525,000 a 4,525,000 New York State Dormitory Authority, Revenue (Saint Lawrence University) (LOC; RBS Citizens NA) 3.15 6/7/09 15,000,000 a 15,000,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Housing Finance Agency, Housing Revenue (350 West 37th Street) (LOC; Wachovia Bank) 0.43 6/7/09 9,900,000 a 9,900,000 New York State Housing Finance Agency, Housing Revenue (Gateway to New Cassel) (LOC; JPMorgan Chase Bank) 0.41 6/7/09 2,000,000 a 2,000,000 New York State Housing Finance Agency, Housing Revenue (Rip Van Winkle House) (LOC; FHLMC) 0.35 6/7/09 7,600,000 a 7,600,000 New York State Housing Finance Agency, Housing Revenue (Sea Park West Apartments) (LOC; FHLMC) 0.35 6/7/09 5,500,000 a 5,500,000 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) (Liquidity Facility; Citibank NA) 0.38 6/7/09 5,555,000 a,b 5,555,000 New York State Mortgage Agency, Mortgage Revenue (Liquidity Facility; Citibank NA) 0.47 6/7/09 6,115,000 a,b 6,115,000 New York State Thruway Authority, General Revenue (Liquidity Facility: Citibank NA and LOC; Citibank NA) 0.58 6/7/09 5,700,000 a,b 5,700,000 New York State Urban Development Corporation, COP (James A. Farley Post Office Project) (Liquidity Facility; Citigroup Financial Products, Inc. and LOC; Citigroup Financial Products, Inc.) 0.89 6/7/09 7,000,000 a,b 7,000,000 Newfane Central School District, GO Notes, BAN 2.75 7/10/09 2,600,000 2,601,493 Niagara County Industrial Development Agency, Civic Facility Revenue (NYSARC Inc., Niagara County Chapter) (LOC; Key Bank) 2.20 6/7/09 3,010,000 a 3,010,000 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Oneida County Industrial Development Agency, Civic Facility Revenue (Mohawk Valley Community College Dormitory Corporation Project) (LOC; Citibank NA) 0.40 6/7/09 8,310,000 a 8,310,000 Onondaga County Industrial Development Agency, Civic Facility Revenue (Onondaga Community College Housing Development Corporation Project) (LOC; RBS Citizens NA) 3.50 6/7/09 3,620,000 a 3,620,000 Penfield, GO Notes, BAN 2.75 9/9/09 1,250,000 1,252,178 Plattsburgh, BAN (Municipal Lighting) 2.50 6/19/09 2,200,000 2,200,585 Port Authority of New York and New Jersey, Equipment Notes 0.45 6/7/09 5,600,000 a 5,600,000 Port Byron School District, GO Notes, BAN 2.75 6/26/09 2,774,050 2,774,977 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; Commerce Bank NA) 0.28 6/7/09 1,500,000 a 1,500,000 Putnam County Industrial Development Agency, IDR (Broad Reach, LLC Project) (LOC; RBS Citizens NA) 3.75 6/7/09 2,885,000 a 2,885,000 Rockland County Industrial Development Agency, Civic Facility Revenue (Dominican College of Blauvelt Project) (LOC; Commerce Bank NA) 0.32 6/7/09 3,000,000 a 3,000,000 Rockland County Industrial Development Authority, Revenue (Northern Manor Multicare Center, Inc. Project) (LOC; M&T Bank) 0.49 6/7/09 4,050,000 a 4,050,000 Rome City School District, RAN 2.25 6/25/09 6,100,000 6,101,376 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Saint Lawrence County Industrial Development Agency, IDR (Saint Lawrence County Newspapers Corporation Project) (LOC; Key Bank) 2.60 6/7/09 1,035,000 a 1,035,000 Schenectady County Industrial Development Agency, Civic Facility Revenue (Sunnyview Hospital and Rehabilitation Center Project) (LOC; Key Bank) 1.90 6/7/09 3,635,000 a 3,635,000 Schenectady Industrial Development Agency, IDR (Fortitech Holding Corporation Project) (LOC; Bank of America) 1.02 6/7/09 1,025,000 a 1,025,000 Schoharie County Industrial Development Agency, Civic Facility Revenue (Bassett Hospital of Schoharie County Project) (LOC; Key Bank) 2.40 6/7/09 1,855,000 a 1,855,000 Seaford Union Free School District, GO Notes, BAN 2.75 7/17/09 1,200,000 1,201,112 Southeast Industrial Development Agency, IDR (Unilock New York, Inc. Project) (LOC; Bank One) 1.35 6/7/09 2,600,000 a 2,600,000 Stillwater Central School District, GO Notes, BAN 2.75 9/24/09 6,000,000 6,011,097 Suffolk County Industrial Development Agency, IDR (BIO-Botanica Inc. Project) (LOC; Citibank NA) 0.35 6/7/09 2,730,000 a 2,730,000 Ulster County Industrial Development Agency, IDR (De Luxe Packaging Corporation Project) (LOC; National Bank of Canada) 1.32 6/7/09 2,500,000 a 2,500,000 Warren and Washington Counties Industrial Development Agency, IDR (Angiodynamics Project) (LOC; Key Bank) 2.40 6/7/09 2,335,000 a 2,335,000 Westchester County Health Care Corporation, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 1.75 6/5/09 10,000,000 10,000,000 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Westchester County Industrial Development Agency, Civic Facility Revenue (Mercy College Project) (LOC; Key Bank) 1.20 6/7/09 5,460,000 a 5,460,000 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Bank) 0.54 6/7/09 14,600,000 a 14,600,000 U.S. Related1.4% Eagle Tax-Exempt Trust (Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue, BAN) (Liquidity Facility; Citibank NA and LOC; Citibank NA) 0.64 6/7/09 7,000,000 a,b 7,000,000 Total Investments (cost $497,579,182) 99.0% Cash and Receivables (Net) 1.0% Net Assets 100.0% a Variable rate demand noterate shown is the interest rate in effect at May 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2009, these securities amounted to $50,920,000 or 10.1% of net assets. c This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. 16 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 AAA,AA,A d Aaa,Aa,A d AAA,AA,A d Not Rated e Not Rated e Not Rated e  Based on total investments. d Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. e Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES May 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 497,579,182 497,579,182 Receivable for investment securities sold 8,610,111 Interest receivable 1,882,472 Prepaid expenses and other assets 194,650 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) 329,766 Cash overdraft due to Custodian 3,092,203 Payable for shares of Beneficial Interest redeemed 1,993,237 Accrued expenses 51,333 Net Assets ($) Composition of Net Assets ($): Paid-in capital 502,663,637 Accumulated undistributed investment incomenet 100,912 Accumulated net realized gain (loss) on investments 35,327 Net Assets ($) Net Asset Value Per Share Class A Class B Net Assets ($) 325,405,893 177,393,983 Shares Outstanding 325,329,383 177,349,005 Net Asset Value Per Share ($) See notes to financial statements. The Fund 19 STATEMENT OF OPERATIONS Six Months Ended May 31, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 2(a) Shareholder servicing costsNote 2(c) Distribution and prospectus feesNote 2(b) Treasury insurance expenseNote 1(e) Professional fees Custodian feesNote 2(c) Registration fees Trustees fees and expensesNote 2(d) Prospectus and shareholders reports Miscellaneous Total Expenses Lessreduction in expenses due to undertakingNote 2(a) Lessreduction in shareholder servicing costs due to undertakingNote 2(c) Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet, representing net increase in net assets resulting from operations See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2009 Year Ended (Unaudited) November 30, 2008 Operations ($): Investment incomenet 1,140,451 10,095,859 Net realized gain (loss) on investments  35,327 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (983,329) (7,255,991) Class B Shares (157,122) (3,019,246) Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Class A Shares 363,435,996 1,129,378,283 Class B Shares 242,705,490 782,825,121 Dividends reinvested: Class A Shares 983,329 6,966,980 Class B Shares 157,122 3,007,163 Cost of shares redeemed: Class A Shares (409,733,261) (1,061,461,025) Class B Shares (288,344,708) (698,047,727) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 593,595,908 431,071,164 End of Period Undistributed investment incomenet 100,912 100,912 See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended May 31, 2009 Year Ended November 30, Class A Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) a Ratios/Supplemental Data (%): Ratio of total expenses to average net assets a Ratio of net expenses to average net assets a,b Ratio of net investment income to average net assets a Net Assets, end of period ($ x 1,000) 325,406 370,719 a Annualized. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 22 Six Months Ended May 31, 2009 Year Ended November 30, Class B Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .001 .017 .027 .024 .013 .002 Distributions: Dividends from investment incomenet (.001) (.017) (.027) (.024) (.013) (.002) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .18 a 1.73 2.74 2.43 1.32 .22 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.10 a 1.06 1.08 1.07 1.08 1.08 Ratio of net expenses to average net assets 1.08 a 1.00 1.00 1.00 .99 .95 Ratio of net investment income to average net assets .16 a 1.65 2.69 2.40 1.46 .20 Net Assets, end of period ($ x 1,000) 177,394 222,877 135,111 77,527 92,293 25,609 a Annualized. See notes to financial statements. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: General New York Municipal Money Market Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company. The funds investment objective is to maximize current income exempt from federal, New York state and New York city personal income taxes, to the extent consistent with the preservation of capital and the maintenance of liquidity.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A and Class B. Class A shares and Class B shares are identical except for the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Class B shares are subject to a Distribution Plan adopted pursuant to Rule 12b-1 under the Act and Class A and Class B shares are subject to a Shareholder Services Plan. In addition, Class B shares are charged directly for sub-accounting services provided by Service Agents (a securities dealer, financial institution or other industry professional) at an annual rate of .05% of the value of the average daily net assets of Class B shares. During the period ended May 31, 2009, sub-accounting service fees amounted to $49,671 for Class B shares and are included in shareholder servicing costs. Income,expenses (other than expenses attributable to a specific class),and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. 24 The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of May 31, 2009 in valuing the funds investments: Investments in Valuation Inputs Securities ($) Level 1Quoted Prices  Level 2Other Significant Observable Inputs Level 3Significant Unobservable Inputs  Total In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009.
